Citation Nr: 0622813	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-28 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial higher rating for service-connected 
post-traumatic stress disorder (PTSD), rated 30 percent 
disabling prior to September 7, 2005, and 50 percent 
disabling thereafter. 


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to November 
1944.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 decision by the RO that, in 
pertinent part, granted service connection for PTSD and 
assigned a 10 percent disability rating, effective September 
13, 2002.  In October 2003, the RO increased the initial 
disability rating to 30 percent.  The veteran appealed for a 
higher rating.  In October 2005, the Board remanded the case 
to the RO for further evidentiary development.  In a November 
2005 rating decision, the Appeals Management Center (AMC) 
granted a 50 percent rating for PTSD, effective September 7, 
2005.  The case was subsequently returned to the Board. 

In September 2005, a hearing before the undersigned Veterans 
Law Judge was held at the Newark, New Jersey RO.  A 
transcript of this hearing is of record.

Additional evidence was submitted subsequent to the last 
Supplemental Statement of the Case.  A waiver of RO 
consideration of this evidence was submitted to the Board in 
June 2006. 

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  For the period from September 13, 2002 to September 7, 
2005, the veteran's PTSD was primarily manifested by symptoms 
including sleep disturbance, hypervigilance, flashbacks, and 
increased startle response, but with normal thought content, 
no impairment in speech, appropriate affect, and Global 
Assessment of Functioning (GAF) scores of 55 to 60.

2.  For the period from September 7, 2005, the veteran's PTSD 
was primarily manifested by symptoms including panic attacks, 
irritability, impaired impulse control without periods of 
violence, and fluctuating depression, but with normal speech, 
no impairment of thought process, no psychotic symptoms, no 
suicidal or homicidal ideation, and GAF scores ranging from 
40 to 55. 


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for 
PTSD, for the period from September 13, 2002 to September 7, 
2005, have not been met.  38 U.S.C.A.§ 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

2.  The criteria for a rating higher than 50 percent for 
PTSD, since September 7, 2005, have not been met.  
38 U.S.C.A.§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a June 2003 letter, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that was relevant to the claim.  The 
claim was thereafter readjudicated and an increase granted in 
a November 2005 rating decision.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, VA treatment records and 
examination reports, and private medical records.   

Although the June 2003 letter did not specifically pertain to 
the increased rating issue, which did not arise until after 
the claim for service connection was granted, the Board finds 
that any defect in notice was cured by actual knowledge on 
the part of the appellant and his representative that certain 
evidence was required and that the appellant should have 
provided it.  See Velez v. West, 11 Vet. App. 148, 157 (1998) 
(holding that actual knowledge on the veteran's part cures a 
defect in notice).

In this regard, the June 2003 letter, while not specifically 
notifying the veteran that a disability rating would be 
assigned if service connection was granted, did advise that 
medical evidence or other evidence showing the existence of 
persistent or recurrent symptoms of a disability was needed.  
In addition, during the hearing before the Board, the 
representative indicated his knowledge of the specific rating 
criteria and argued that the veteran's symptomatology met the 
criteria for a higher rating.  After the submission of a 
private report by the veteran and his representative, an 
increased rating was assigned, effective the date of that 
private report.  Following the issuance of the Supplemental 
Statement of the Case in January 2006, the appellant 
submitted additional medical evidence showing the level of 
his disability and indicated that he had no additional 
evidence to submit.  

In light of the above, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate his 
claim, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
indication that there is additional evidence to obtain, there 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence without 
prejudice to the appellant.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claim for an increased rating, any question as to 
an effective date to be assigned is rendered moot.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions, 
including those raised at the September 2005 hearing; service 
medical records; VA medical records; VA examination reports, 
private medical records; and his spouse's testimony.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In August 2002, the veteran filed a claim for service 
connection for PTSD.  In a September 2003 rating decision, 
the RO granted service connection for PTSD, effective 
September 13, 2002, and assigned a 10 percent rating for this 
disability.  In October 2003, the RO assigned at 30 percent 
disability rating effective September 13, 2002.  The veteran 
appealed for a higher rating.  In a November 2005 rating 
decision, the AMC granted a 50 percent rating for PTSD, 
effective September 7, 2005.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other  
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the  
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question  
as to which of two evaluations apply, assigning a higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

PTSD is rated 30 percent when it results in occupational and 
social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A rating of 50 percent is assigned for PTSD when it 
results in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

PTSD is rated 70 percent when it produces occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

The criteria for rating PTSD provide a 100 percent rating 
where there is total occupational and social impairment due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id. 

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores which 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-
IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).

For example, a GAF Score of 31 to 40 indicates some 
impairment in reality testing or communication (e.g., speech 
at times illogical, obscure, or irrelevant), or where there 
is major impairment in several areas such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF of 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., few friends, 
unable to keep a job).  A GAF of 51 to 60 indicates moderate 
symptoms (e.g., flattened affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126 (2005); VAOPGCPREC 10-95.

A.  Evaluation of PTSD from September 13, 2002 to September 
7, 2005.

As noted above, the RO has rated the veteran's PTSD as 30 
percent disabling from September 13, 2002 to September 7, 
2005, and as 50 percent disabling from September 7, 2005, 
assigning staged ratings pursuant to Fenderson, supra.  

At a December 2002 private initial psychological evaluation, 
the veteran presented with complaints of nightmares which 
were intense and vivid.  He indicated that he woke in the 
night shaking and perspiring.  He revealed that while he was 
awake he had intrusive thoughts of his war experiences.  He 
reported that he felt panicky and overwhelmed when he 
experienced these intrusive thoughts.  The examiner noted 
that the veteran's GAF was 55.  

During a July 2003 VA examination the veteran presented with 
complaints of nightmares, flashbacks, increased startle 
response, and hypervigilance.  He indicated that he 
experienced these symptoms two to three times a week.  The 
veteran reported that he was married to his first wife for 40 
years and his current wife for two years.  He indicated that 
he had a good relationship with his wife.  On mental status 
examination, the veteran was fully oriented and cooperative.  
Mood was neutral and his speech was normal.  His affect was 
noted as appropriate.  No inappropriate behavior was noted.  
He denied current suicidal and homicidal thoughts.  His 
thought content and process were noted as normal.  The Axis I 
diagnosis was PTSD.  The GAF score was 60.  The examiner also 
noted that the veteran had a productive work history and 
supportive social network.  

VA outpatient treatment records showed the veteran denying 
feeling down, depressed, or hopeless in February 2003, and he 
denied a decreased interest in activities.  The report noted 
that his mood had evened out since being placed on 
medication.

After a review of all the evidence relating to the period 
from September 13, 2002 to September 7, 2005, the Board finds 
that a rating higher than 30 percent is not warranted for 
such period.  In this regard, the veteran had maintained a 40 
year marriage with his first wife, and a successful marriage 
with his current wife.  He was only receiving treatment with 
medication beginning in 2003.  He was close to a number of 
friends and had a supportive social network.  During the 
period from September 13, 2002 to September 7, 2005, medical 
providers generally indicated a GAF between 55 and 60, 
reflecting moderate symptoms.  

While the Board acknowledges the veteran's complaints during 
the period in question, the Board finds the objective 
symptomatology described does not more nearly approximate the 
criteria for a 50 percent evaluation.  During this period, 
the evidence does not reflect the symptoms contained in the 
50 percent criteria.  His speech was normal, there was no 
indication of a flat affect or panic attacks, or impairment 
of short and long term memory, thinking, or judgment.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 30 percent during the period from 
September 13, 2002 to September 7, 2005. 

B.  Evaluation of PTSD from September 7, 2005

During the period since September 7, 2005, the veteran has 
reported an increase in problems related to his PTSD 
symptoms.  A September 2005 private interim report reveals 
that the veteran presented with complaints of acting or 
feeling as if the traumatic events in service was recurring, 
recurrent and intrusive distressing recollection of the 
event, recurrent nightmares, feeling detached or estranged 
from others, difficulty managing feelings of anger, 
persistent symptoms of increased arousal such as difficulty 
falling or staying asleep, difficulty with concentration, 
hypervigilance, or exaggerated startle response.  He reported 
that experienced all of these symptoms on a daily basis.  The 
veteran reported that he experienced hearing voices of lost 
buddies on rare occasions.  The examiner diagnosed the 
veteran's symptoms as PTSD.  Although a GAF of 40 was 
assigned, no mental status examination was conducted.  

During the veteran's September 2005 hearing he reported that 
he spent time with his nieces and nephews and described them 
as a big support.  His wife indicated that when they go out 
he is a beautiful person and everybody loves him, but when 
they come home he experiences "spasms."  She also indicated 
that sometimes the veteran was forgetful, sometimes had 
difficulty understanding when she asked him to do things, and 
that he experienced nightmares.  The veteran testified that 
he is comfortable going out to eat and that he has some 
friends.  He also testified that he has panic attacks that 
can happen a couple of times a day or a couple of times a 
week. 

During an October 2005 VA examination the veteran complained 
of distressing recollections, recurrent distressing 
nightmares, intense psychological distress, physiological 
reactivity on exposure to internal or external cues which 
symbolize or resemble aspects of trauma.  He reported 
markedly diminished interest in participation in significant 
activities and multiple persistent symptoms of increased 
arousal including irritability, exaggerated startle response, 
hypervigilance, difficulty concentrating and insomnia.  The 
examiner noted that there was serious social and occupational 
impairment due to the severity of the veteran's PTSD 
symptoms.  The examiner also noted that the veteran 
experienced chronic depression of fluctuating severity 
characterized by dysphoric mood, anhedonia, apathy, social 
withdrawal, decreased interest in significant activities and 
decreased self esteem. 

Mental status examination revealed no impairment of the 
thought process, psychotic symptoms, suicidal or homicidal 
thoughts, or memory loss.  The examiner noted that the 
veteran was fully oriented and his speech was within normal 
limits.  The examiner indicated that the veteran was at times 
irritable and inappropriate to situations.  The veteran 
revealed that he compulsively checked the window locks and 
door locks of his home fearing an intruder and that he 
experienced panic attacks.  The examiner also noted that the 
veteran experienced serious sleep impairment which resulted 
in day time fatigue.  The examiner indicated that the veteran 
suffered from impaired impulse control which contributed to 
his avoidance of social situations and depression.  His GAF 
was 45, reflecting serious symptoms.  

The February 2006 report from a private psychologist notes 
the veteran experiences nightmares and intrusive thoughts.  
The veteran stated that he has good friends and gets along 
with his family.  The psychologist noted the veteran 
participates in individual and group therapy.  GAF score was 
55.

The Board finds the veteran's PTSD does not warrant an 
evaluation in excess of the 50 percent currently assigned.  
The veteran's symptomatology such as panic attacks, 
irritability, depression, sleep impairment, memory loss and 
difficulty understanding as reported by the veteran's wife 
(but not shown on examination), and suspiciousness as 
suggested by his fear of an intruder, fall within the 
criteria for a 30 or 50 percent evaluation.  

While the examination report noted some impaired impulse 
control, the evidence does not indicate that veteran has ever 
had periods of violence.  Although panic attacks and 
depression were noted, such were not shown to be continuous 
and affecting the ability to function.  For example, the 
veteran testified that he is comfortable going out to eat and 
that he has some friends.  His speech was normal on 
examination, he denied suicidal or homicidal ideation, his 
memory was intact, he was fully oriented, and he was able to 
maintain personal hygiene.  While the examiner noted the 
veteran's compulsively checking locks of his home represented 
an obsessive or ritualistic behavior, such was not shown to 
interfere with his routine activities.  In addition, although 
the September 2005 private report noted that the veteran 
reported hearing voices of his lost buddies on rare 
occasions, there is no evidence of persistent hallucinations, 
and no psychotic symptoms were noted on VA examination.  
Further, the veteran has a good relationship with his wife, 
enjoys his nieces and nephews, and has friends.  Thus, the 
evidence does not show an inability to establish or maintain 
effective relationships.

The Board acknowledges the veteran's GAF scores of 40 and 45.  
The private report assigning the GAF of 40 described 
diagnostic symptomatology for PTSD, but there was no mental 
status examination provided.  Plus, that same psychologist 
provided a GAF score of 55 in the February 2006 report.  The 
Board has considered the GAF scores in rendering this 
decision, but finds that the objective symptomatology 
described in the reports, along with the hearing testimony 
and other evidence of record, more nearly approximate the 
criteria for the 50 percent evaluation presently assigned.  
38 C.F.R. § 4.7.

The preponderance of the evidence is against the veteran's 
claim for a rating in excess of 50 percent during the period 
from September 7, 2005.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra. 



	(CONTINUED ON NEXT PAGE)




ORDER

A rating higher than 30 percent for PTSD is not warranted for 
the period from September 13, 2002 to September 7, 2005.  

A rating higher than 50 percent for PTSD is not warranted for 
the period from September 7, 2005. 


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


